DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/6/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armitage (US Patent No. 9,551,420) in view of Etheridge (US Patent No. 4,787,642).
Regarding claim 1, the Armitage reference discloses a metal airtight seal (10) with bidirectional face (Fig. 4), self-energizable by pressure the seal being of a ring type (Fig. 4) with a toothed geometry similar to a "fish bone" (Fig. 4), comprising teeth (60,62) guided at acute angles radially towards a center axis of the ring type seal, and teeth (50,52) guided at acute angles radially towards outside the ring type seal, each tooth of the teeth guided at acute angles radially towards the center axis of the seal (Fig. 4).

The Etheridge reference, a seal, discloses the addition of rounded protuberances to the teeth (26).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide protuberances to the teeth of the Armitage reference, in view of the teachings of the Etheridge reference in order to provide present multiple sealing surfaces (Etheridge, Col. 3, Lines 3-11). It is to be noted that with each tooth, the pressure will decrease.
Regarding claim 2, the Armitage reference, as modified in claim 1, discloses a face sealing region defined by the regions protuberances (Armitage, Fig. 4; Etheridge, Fig. 1).
Regarding claim 3, the Armitage reference, as modified in claim 1, discloses an arrangement of the teeth guided at acute angles radially towards the center axis of the seal and the teeth guided at acute angles radially towards outside the ring makes the sealing bidirectional, both against internal pressure applied form inside of the ring type seal and against external pressure applied from outside of the ring type seal (Armitage, Fig. 4).
Regarding claim 4, the Armitage reference, as modified in claim 1, discloses a geometry of the seal provides the characteristic of being self-energizable by pressure (Armitage, Fig. 4).

Regarding claim 6, the Armitage reference, as modified in claim 5, discloses during the assembly, a maximum radial slack is controlled between Application No.: said airtight seal and a wall of the groove of said first element, to provide high resistance against internal pressure (Armitage, Fig. 4).
Regarding claim 7, the Armitage reference, as modified in claim 1, discloses a first element having grooves for assembling said airtight seal, a second element and a third element forming a pod fully covering said airtight seal (Armitage, Fig. 7).
Regarding claim 8, the Armitage reference, as modified in claim 7, discloses a maximum radial slack is controlled between said airtight seal, the third element and the wall of the groove of the first element, to provide high resistance against external pressure (Armitage, Fig. 7).
Regarding claims 9 and 15, the Armitage reference, as modified in claims 5 and 7, discloses the second element has a stopper to limit deformations of said airtight seal (Armitage, Fig. 7).
Regarding claim 10, the Armitage reference, as modified in claim 1, discloses the airtight seal is predominantly working in the elastic regimen of a material of the seal, so that plastic deformation only occurs in given locations, thus reducing the pre-load as required for assembling the system (Armitage, Fig. 7).

Regarding claim 12, the modified Armitage reference discloses the invention substantially as claimed in claim 1.
However, the modified Armitage reference fails to explicitly disclose the airtight seal has a non-axisymmetric configuration over the axis, with convex or non-convex geometry.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal be non-axissymmetric in the modified Armitage reference, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide more uniform seal wear. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, the modified Armitage reference discloses the invention substantially as claimed in claim 1.
However, the modified Armitage reference fails to explicitly disclose the airtight seal has an elliptical form.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal be elliptical in form, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide more uniform seal wear. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the rejection of claim 1, the argument is not persuasive. The claims do not specify the where the angles are being measured for each tooth. The Etheridge reference clearly shows both an acute and obtuse angle and reads on the current claims. Applicant further argues that the element 26 is not a rounded protuberance. This argument is not persuasive because element 26 are “corrugations”, these by definition are rounded protuberances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GILBERT Y LEE/Primary Examiner, Art Unit 3675